UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Edward B. Avery, Sr.,

Petitioner,
V. Case No. 2:18-cv-387
Warden, Marion Judge Michael H. Watson

Correctional Institution,
Magistrate Judge Kimberly A. Jolson

Respondent.
OPINION AND ORDER

On March 28, 2019, after conducting an evidentiary hearing, the
Magistrate Judge issued an Order and Report and Recommendation (“Order and
R&R") recommending that Respondent’s Motion to Dismiss this action as barred
by the one-year statute of limitations, ECF No. 6, be denied and that Petitioner's
Request to Hold Action in Abeyance, ECF No. 2, be denied as moot. ECF No.
21. Both the Petitioner and the Respondent have filed Objections to the Order
and R&R. ECF Nos. 24, 25. Respondent has responded to Petitioner’s
objections. ECF No. 26.

Petitioner challenges his August 4, 1997, convictions after a jury trial in the
Union County Court of Common Pleas on rape, robbery, aggravated burglary,
and kidnapping with a sexual motivation specification. On May 12, 1999, he filed
his first § 2254 petition. On June 9, 2000, this Court dismissed that action

without prejudice at Petitioner's request. Avery v. Brigano, No. 2:99-cv-459. On

 
February 13, 2002, Petitioner filed a second § 2254 petition. On January 13,
2002, this Court dismissed that action as time-barred. Avery v. Wilson, No. 2:02-
cv-139. Subsequently, on November 23, 2010, the trial court conducted a de
novo sentencing hearing due to its prior failure to properly notify Petitioner of
post-release control (“PRC”), and on November 24, 2010, re-sentenced him to an
aggregate term of thirty years. See State v. Avery, 3rd Dist. No. 14-10-35, 2011
WL 3656470 (Ohio Ct. App. Aug. 22, 2011). The state appellate court affirmed
the trial court’s judgment. /d. On January 18, 2012, the Ohio Supreme Court
declined to accept jurisdiction of the appeal. State v. Avery, 131 Ohio St.3d 1412
(Ohio 2012).

Thereafter, on January 23, 2013, Petitioner filed a third § 2254 petition;
however, on September 13, 2013, this Court transferred that action to the United
States Court of Appeais for the Sixth Circuit as successive. Avery v. Bunting,
No. 2:13-cv-00097. On May 21, 2014, the Sixth Circuit denied authorization for
the filing of a successive habeas corpus action. ECF No. 5-2, PAGEID # 886.
On July 21, 2017, Petitioner filed a second motion for authorization for the filing
of a successive habeas corpus petition. /d. at PAGEID # 898. On February 21,
2018, the Sixth Circuit issued an Order denying that motion as unnecessary, in
view of Petitioner's 2010 re-sentencing hearing, and under King v. Morgan, 807
F.3d 154 (6th Cir. 2015) (holding that a new judgment of sentence issued after a
full re-sentencing permits a Petitioner to challenge his conviction without

triggering the second or successive requirements), and /n re Stansell, 828 F.3d

Case No. 2:18-cv-387 Page 2 of 10

 
412, 417 (6th Cir. 2016) (even a partial re-sentencing to include a term of post-
release control creates “a new judgment, which reopens challenges to any
aspect of that judgment, whether related to the conviction, the sentence, or
both.”). ECF No. 7-1, PAGEID # 949-51.

Thus, on April 12, 2018, Petitioner submitted this, his fourth habeas corpus
petition, to prison officials for mailing. ECF No. 1, PAGEID # 16. Respondent
seeks dismissal of this action as time-barred. The Court appointed counsel to
represent Petitioner at an evidentiary hearing for the limited purpose of
determining whether Petitioner diligently pursued relief following the Sixth
Circuit's May 23, 2014 Order denying him authorization for the filing of a
successive § 2254 petition. On March 28, 2019, the Magistrate Judge issued the
Order and R&R recommending denial of Respondent's Motion to Dismiss this
action as time barred. ECF No. 21. As discussed, both the Petitioner and the
Respondent have filed objections to the R&R. ECF Nos. 24, 25. Pursuant to 28
U.S.C. § 636(b), this Court has conducted a de novo review. For the following
reasons, Petitioner's Objections, ECF No. 25, and Respondent's Objections,
ECF No. 24, are OVERRULED. The Order and R&R, ECF No. 21, is ADOPTED
and AFFIRMED. Respondent’s Motion to Dismiss, ECF No. 6, is DENIED.
Petitioner's Request to Hold Action in Abeyance, ECF No. 2, is DENIED, as

moot.'

 

' Neither party objects to the denial of Petitioner’s Request to Hold Action in Abeyance,
ECF No. 2, as moot.

Case No. 2:18-cv-387 Page 3 of 10

 
Respondent shall file a response to the Petition that conforms to the
requirements of Rule 5 of the Rules Governing § 2254 Cases within thirty (30)
days. Petitioner may file a reply within thirty (30) days thereafter.

Petitioner’s Objections

Petitioner objects to Respondent's filing of any further response after the
filing of the Motion to Dismiss, arguing that the doctrine of waiver precluded any
such additional response. Petitioner also opposes the characterization of his
September 8, 2017 Motion to Vacate, see ECF No. 5-1, PAGEID #779, asa
postconviction or collateral proceeding, but indicates that he has now exhausted
state court proceedings and does not object to the dismissal of his Request to
Hold Action in Abeyance, ECF No. 2, as moot.

itis “well within the discretion of the Court to permit and consider a
response to an order to respond to the Petition in the form of a motion to
dismiss.” Small v. Warden, Ross Correctional Inst., 2013 WL 9894270, at *1
(S.D. Ohio Aug. 9, 2013). Thus, Respondent’s filing of a Motion to Dismiss does
not bar the Respondent from arguing for dismissal of the petitioner’s claims on
other grounds. See also Davison v. Warden, Warren Correctional inst., No. 2:18-
cv-00495, 2019 WL 1109566, at *4 (S.D. Ohio March 11, 2019) (noting that it has
been this Court’s practice to accept such responsive pleadings by the
Respondent in response to a show cause order).

Rule 4 of the Rules Governing § 2254 Cases in the United States District

Courts provides that “the judge must order the respondent to file an answer,

Case No. 2:18-cv-387 Page 4 of 10

 
motion, or other response . . . or to take other action the judge may order.” The
Advisory Committee Notes to original Rule 4 (1976) explain that although “it has
been suggested that an answer should be required in every habeas proceeding .
.. However, under § 2243 it is the duty of the court to screen out frivolous
applications and eliminate the burden that would be placed on the respondent by
ordering an unnecessary answer.” Advisory Committee Notes to Rule 4, 1976
Adoption, relying approvingly on Alfen v. Perini, 424 F.2d 131, 141 (6th Cir.1970).
Additionally, the Advisory Committee Notes discussing the amended Rule 4
(2004) state that “[t]he amended rule reflects that the response to a habeas
petition may be a motion.” Advisory Committee Notes to Rule 4, 2004
Amendments.

Rule 5(a) of the Rules Governing § 2254 Cases in the District Courts, 28
U.S.C. foll. § 2254 (effective Dec. 1, 2004), reinforces the discretion afforded the
court to consider a motion to dismiss prior to requiring an answer from a
respondent in a habeas proceeding. Rule 5(a) provides that “[t]he respondent is
not required to answer the petition uniess a judge so orders.” As explained by
the Advisory Committee Notes to Rule 5:

The revised rule [5(a)] does not address the practice in some

districts, where the respondent files a pre-answer motion to dismiss

the petition. But revised Rule 4 permits that practice and reflects the

view that if the court does not dismiss the petition, it may require (or

permit) the respondent to file a motion.

Advisory Committee Notes to Rule 5, 2004 Amendments (emphasis added).

Petitioner's Objections, ECF No. 25, are OVERRULED.

Case No. 2:18-cv-387 Page 5 of 10

 
Respondent’s Objections

Respondent raises numerous objections to the recommendations of the
Magistrate Judge. Preliminarify, Respondent objects to the Court’s application of
Crangle v. Kelly, 838 F.3d 673 (6th Cir. 2016), to determine the start date for the
running of the statute of limitations under the provision of 28 U.S.C.
§ 2244(d)(1)(A), as the date of the triai court’s imposition of new sentence. As
discussed, however, this Court has repeatedly rejected Respondent’s argument.
See, e.g., Watkins v. Warden, Madison Corr. Inst., No. 2:18-cv-590, 2018 WL
3142854, at *4 (S.D. Ohio June 26, 2018) (citing McKinney v. Warden, Warren
Corr. Inst., No. 2:14-cv-1992, 2017 WL. 2336009, at **10~—11 (S.D. Ohio May 30,
2017); Norris v. Bunting, No. 2:15-cv-764, 2017 WL 749200, at **7-8 (S.D. Ohio
Feb. 27, 2017). The United States Court of Appeals for the Sixth Circuit, in an
unpublished decision, has also indicated that, despite Respondent's argument to
the contrary, the reasoning in Crang/e applies to the scenario herein, in view of
the Supreme Court's decision in Magwood v. Patterson, 561 U.S. 320 (2010).
See Bachman v. Wilson, 747 F. App’x 298, 304 (6th Cir. 2018). Other courts
aiso have applied Crang/e to the correction of a judgment entry to include a term
of post-release control, regardless of whether the new judgment of sentence may
be viewed as a “worse-than-before” sentence. See Brown v. Harris, No. 3:17-cv-
80, 2018 WL 1629103, at *10 (S.D. Ohio April 5, 2018) (The “Court should not
second-guess the Sixth Circuit’s decision in Crangle by limiting it to post-release

control corrections that impose a ‘worse-than-before’ sentence.”)); see a/so

Case No. 2:18-cv-387 Page 6 of 10

 
Barclay v. Tibbais, No. §:13-cv-124, 2018 WL 8187870 (N.D. Ohio April 20,
2018). This Court agrees with the reasoning of those courts.

Respondent also objects to the statute of limitations being equitabiy tolled.
Respondent argues that Petitioner did not act diligently in waiting until April 12,
2018, approximately five years after the statute of limitations expired, on April 18,
2013, to file his habeas corpus petition. Respondent compares this case to other
cases denying equitable tolling on the basis of a prisoner's pro se, incarcerated
status, and limited access to the prison’s law library. See Hail v. Warden,
Lebanon Corr. Inst., 662 F.3d 745, 752 (6th Cir. 2011). Respondent
distinguishes this case from the facts in Jones v. United States, 689 F.3d 621
(6th Cir. 2012), and argues that other unreported decisions from the Sixth Circuit
support the denial of relief. Respondent maintains that this case is not unusual
or unique. Respondent contends that Petitioner’s failure to act further, before
May 2017, when he learned from a prison inmate about the change in law on the
filing of a successive or second habeas corpus petition after a re-sentencing
hearing, demonstrates a lack of diligence that militates against equitable tolling.

To reach any contrary conclusion, Respondent contends, would reward a

 

@ Respondent refers to In re Mackey, No. 13-3072, ECF No. 10-1, PAGEID # 1136, and
In re Lonnie Rarden, No. 15-14216, ECF No. 10-2, PAGEID # 1142, denying
authorization for the filing of a successive habeas corpus petition; however, both of
those cases were issued prior to the Sixth Circuit's July 1, 2016, decision in in re
Stansell, 828 F.3d at 412. In Carnail v. Marquis, No. 17-3222, 2018 U.S. App. LEXIS
9652 (6th Cir. April 16, 2018), also referred to by the Respondent, the Sixth Circuit
remanded the case to the District Court on a Rule 60(b) appeal, based on the change in
law caused by /n re Stansell. However, none of the foregoing cases address the statute
of limitations issue presently before this Court.

Case No. 2:18-cv-387 Page 7 of 10

 
prisoner for sitting on his rights and claiming ignorance of the law, thereby
improperly eviscerating the diligence requirement. Referring to Gonalez v.
Crosby, 545 U.S. 524, 536 (2005), Respondent objects to a finding of
extraordinary circumstances based on a change in law. Respondent objects to
equitable tolling based on Petitioner’s pro se status during the time of the filing of
his motion for authorization for the filing of a successive habeas corpus petition,
after his re-sentencing, or otherwise. Respondent also objects to any
determination that the Sixth Circuit's Order, stating that Petitioner faced “no
procedural impediment” to the filing of a new § 2254 action, ECF No. 7-1,
PAGEID # 951, implicates the bar to filing imposed under the one-year statute of
limitations of 28 U.S.C. § 2244(d).

After a careful consideration of the entire record, this Court is not
persuaded by Respondent’s arguments. “[T]he propriety of equitable tolling must
necessarily be determined on a case-by-case basis.” Betts v. Central Ohio
Gaming Ventures, LLC, 351 F. Supp. 3d 1072, 1075 (S.D. Ohio 2019) (quoting
Truitt v. County of Wayne, 148 F.3d 644, 648 (6th Cir. 1998)). Moreover,

[wjhite the Sixth Circuit has held that equitable tolling should be

applied “sparingly,” Solomon v. United States, 467 F.3d 928, 933 (6th

Cir. 2006), the Court has “aiso recognized the need for flexibility in

equitable procedures.” Stiliner v. Hart, 657 F. App’x 513, 520 (6th Cir.

2016} (citing Jones v. United States, 689 F.3d 621, 627 (6th Cir.

2012)). Such “flexibility... enables courts to meet new situations that

demand equitable intervention, and to accord all the relief necessary

to correct particular injustices.” Jones, 689 F.3d at 627 (quoting
Holland, 560 U.S. at 650, 130 S. Ct. 2549).

Case No. 2:18-cv-387 Page 8 of 10

 
Byrd v. Bauman, 275 F. Supp. 3d 842, 846 (E.D. Mich. March 20, 2017). “The
‘flexibility’ inherent in ‘equitable procedure’ enables courts ‘to meet new situations
[that] demand equitable intervention, and to accord ail the relief necessary to
correct... particular injustices.” Holland v. Florida, 560 U.S. 631, 650 (2010).
To obtain equitable tolling of the statute of limitations, a litigant must establish
that he has been diligently pursuing relief and that some extraordinary
circumstance stood in his way of timely filing. /d. at 649 (citing Pace v.
DiGuglielmo, 544 U.S. 408, 418 (2005)). The Court is persuaded that Petitioner
has established such circumstances here.

After his re-sentencing on January 23, 2013, Petitioner timely filed his third
habeas corpus petition. Unfortunately for the Petitioner, this Court transferred
that action to the Sixth Circuit as successive under the Circuit Court’s law at that
time. The Sixth Circuit, in turn, denied Petitioner authorization for the filing of a
successive habeas corpus petition. ECF No. 5-2, PAGEID # 886. Despite
Respondent’s arguments to the contrary, Petitioner reasonably concluded that no
options remained for him to chailenge that ruling at that time.

Further, on July 11, 2017, barely more than one year from the Sixth
Circuit's decision in /n re Stansell, 828 F.3d at 412, the pivotal case providing the
change in the law that would permit the re-filing of this habeas corpus Petition,
Petitioner executed his second motion for authorization for the filing of a
successive petition. See ECF No. 5-2, PAGEID # 905. Under these

circumstances, which are not common to many habeas petitioners, and for the

Case No. 2:18-cv-387 Page 9 of 10

 
reasons detailed by the Magistrate Judge, this Court concludes that equitable
tolling is warranted here.

Petitioner's Objections, ECF No. 25, and Respondent’s Objections, ECF
No. 24, are OVERRULED. The Order and R&R, ECF No. 21, is ADOPTED and
AFFIRMED. Respondent's Motion to Dismiss, ECF No. 6, is DENIED.
Petitioner's Request to Hold Action in Abeyance, ECF No. 2, is DENIED, as
moot.

Respondent shail file a response to the Petition that conforms to the
requirements of Rule 5 of the Rules Governing § 2254 Cases within thirty (30)

days. Petitioner may file a reply within thirty (30) days thereafter.

IT iS SO ORDERED. | Ntiton

MICHAEL H. WATSON, JUDGE
United States District Court

Case No. 2:18-cv-387 Page 10 of 10

 
